Citation Nr: 0206562	
Decision Date: 06/19/02    Archive Date: 06/27/02

DOCKET NO.  00-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
septorhinoplasty and deviated septum. 

(The issues of entitlement to service connection for 
hypercholesterolemia, and ischemic cardiomyopathy, status 
post myocardial infarction, to include due to 
hypercholesterolemia, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980, and from August 1990 to May 1991.  He also has 
served periods of active duty from training and inactive duty 
for training.

Service connection for residuals of a septorhinoplasty and a 
deviated septum was denied in a January 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.   The current appeal 
arises from the August 1999 RO decision.  

The Board is undertaking additional development on the 
appealed issues of entitlement to service connection for 
hypercholesterolemia, and ischemic cardiomyopathy, status 
post myocardial infarction, to include due to 
hypercholesterolemia.  This additional development is 
pursuant to authority granted by 67 Fed. Reg. 3,099-104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  When 
the development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099-105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  Service connection for residuals of a septorhinoplasty 
and deviated septum was denied in a January 1992 rating 
decision.  A timely appeal was not presented, and that rating 
decision is final.

2.  Evidence received since the January 1992 rating decision 
is neither new nor so significant that it must be considered 
in order to fairly decide the claim on the merits.

CONCLUSION OF LAW

New and material evidence has not been received since a 
January 1992 RO decision denying service connection for 
residuals of a septorhinoplasty and deviated septum.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
Following the RO's determination of the veteran's claim, VA 
issued regulations implementing the VCAA.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The new 
provisions of 38 C.F.R. § 3.156, however, only apply to 
claims filed after August 29, 2001.  As this claim was 
received prior to that date, the provisions of 38 C.F.R. § 
3.156 (2001) are for application.  Otherwise, the VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  With respect to 
previously disallowed claims, however, nothing in 38 U.S.C.A. 
§ 5103A, shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented.  38 U.S.C.A. § 5103A(f).  
Moreover, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations also require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of the 
claimant.

The Board finds that the development effectuated by the RO in 
the course of the current appeal complies with applicable 
VCAA requirements for notice and assistance to the veteran in 
the development of his claim.  The record reflects that the 
RO made requests to obtain all indicated medical and other 
evidence, including that from service, VA, and private 
sources.  The veteran was informed of these requests, and of 
both the evidence that was obtained and associated with the 
claims folder and that which was not, by a November 1999 
Statement of the Case, and by an August 2001 Supplemental 
Statement of the Case.  In a February 2001 submission, the 
veteran informed that he had no additional information that 
was not already submitted to the RO.  Accordingly, the Board 
is satisfied that the duty to notify and assist the veteran 
in the development of his claim, including that required by 
the VCAA, has been satisfied with respect to this claim.

Title 38, Code of Federal Regulations, Section 3.156(a) 
provides, in pertinent part, that in order to reopen a claim 
for service connection, there must be added to the record new 
and material evidence which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that once a 
denial of service connection has become final the claim 
cannot subsequently be reopened unless new and material 
evidence has been presented.  The Board must perform a two-
step analysis when the veteran seeks to reopen a claim based 
on new evidence.  First, the Board must determine whether the 
evidence is "new and material."  Second, if the Board 
determines that the claimant has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the veteran's claim in light of all the 
evidence, both old and new.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  The language of Section 3.156(a) itself is 
to be used to determine if evidence submitted since the last 
prior final denial is new and material, so as to warrant 
reopening the claim.  Hodge v. West, 155 F. 3d. 1356 (1998).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  Id..  In addition, service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The RO denied service connection for septorhinoplasty and 
deviated septum in a January 1992 rating decision.  A timely 
appeal was not filed, and that determination is final.  At 
the time of the January 1992 determination the claims folder 
contained, in pertinent part, service medical records showing 
treatment for nasal septal deviation, to include surgical 
reports, a December 1991 VA examination report, and post 
service VA and private medical records.  

The previously available service medical records from the 
veteran's first period of active duty, including his general 
examination in November 1980 shortly before his discharge 
from that period of active duty, note no complaints or 
findings of deviated nasal septum.  

Records pertaining to his reserve service between his first 
and second periods of active duty also fail to show findings 
or treatments for nasal septal deviation.  

Service records from his second period of active duty show 
that in March 1991 the veteran complained of a deviated nasal 
septum, with intermittent difficulty breathing.  At that time 
he also expressed dissatisfaction with the size of his nose, 
and a lump located on the nose.  In-service nasal trauma was 
not reported.  The surgical indications prompting the 
procedure were recorded to include long standing nasal 
obstruction and congestion.  The surgeon opined that the 
veteran would benefit from the surgery to clear up any 
obstruction and to help treat any underlying sinusitis.  An 
open septorhinoplasty was performed in March 1991.  The 
appellant received surgical follow-up.

A December 1991 VA examination report records a 10 year 
history of recurring nasal stuffiness and headaches which 
reportedly were due to sinus problems.  The report noted that 
on the day of examination the veteran did not have a 
headache, and he could breathe normally through his nostrils.  
An X-ray report noted no significant paranasal sinus 
pathology.  The diagnosis was history of sinusitis with 
normal x-ray findings.

Post service VA and private records failed to show pathology 
of the nose or sinuses.  

The January 1992 rating decision essentially concluded that 
the veteran's deviated nasal septum existed prior to his 
period of service from August 1990 to May 1991, and was not 
aggravated during that term.  The RO further concluded that 
the nasal septal surgery performed in service in March 1991 
was remedial in nature, and did not result in any additional 
disability.  

Since that time, the veteran has presented duplicate copies 
of previously submitted evidence, as well as a copy of a 
January 1994 reserve physical examination which was negative 
for any nasal abnormality.  This evidence, however, is not so 
significant that it must be considered in order to fairly 
decide the claim on the merits.  It does not show that either 
the claimed disorder was incurred or aggravated during 
service, nor does it suggest that the in-service surgery was 
anything other than remedial in nature.  As such, the Board 
finds that the veteran has failed to present new and material 
evidence.  The claim is not reopened.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

The claim of entitlement to service connection for 
septorhinoplasty and deviated septum is not reopened.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

